Exhibit 99.1 Press Release FOR IMMEDIATE RELEASE SMART Global Holdings Reports Fourth Quarter and Full Year Fiscal 2017 Financial Results NEWARK, CA – September 28, 2017– SMART Global Holdings, Inc. (“SMART”) (NASDAQ: SGH), parent company of SMART Modular Technologies, Inc., today reported financial results for the fourth quarter and full year fiscal 2017 ended August 25, 2017. Fourth Quarter Fiscal 2017 Highlights: Full Year Fiscal 2017 Highlights: • Net sales 53% higher than year ago quarter • Net sales 42% higher than prior fiscal year • Net sales of $223.0 million • Net sales of $761.3 million • GAAP operating income $20.6 million • GAAP operating income $53.9 million • GAAP net loss of $(10.2) million • GAAP net loss of $(7.8) million • Adjusted EBITDA of $31.3 million • Adjusted EBITDA of $99.4 million • GAAP EPS of $(0.48) • GAAP EPS of $(0.49) • Non-GAAP diluted EPS of $0.79 • Non-GAAP diluted EPS of $2.26 “We completed fiscal 2017 on a strong note, having accomplished a number of key milestonesthat set the foundation for continued momentum as we enter fiscal 2018,” commented Iain MacKenzie, President and Chief Executive Officer of SMART Global Holdings. “The strength of the global memory market contributed to all of our businesses across the board.In SMART Brazil we are also benefitting from the improving economy and the introduction of new products.Increasing demand from our networking and storage customers is driving healthy growth in our Specialty Memory business as well. We also recently paid off a portion of our term loan with the proceeds of our IPO, as well as completing an important debt refinancing that clears the path for improved operating leverage in our financial model, enabling us to drive increasing returns for our shareholders.” Quarterly Financial Results GAAP (1) Non-GAAP (2) (In millions, except per share amounts) Q4 FY17 Q3 FY17 Q4 FY16 Q4 FY17 Q3 FY17 Q4 FY16 Net Sales $ Gross Profit $ Operating Income $ Net Income (Loss) $ ) $ $ ) $ $ $ Earnings (loss) per share $ ) $ $ ) $ $ * $ Annual Financial Results GAAP (1) Non-GAAP (2) (In millions, except per share amounts) FY17 FY16 FY17 FY16 Net Sales $ Gross Profit $ Operating Income $ Net Income (Loss) $ ) $ ) $ $ ) Earnings (loss) per share $ ) $ ) $ $ ) (1) GAAP represents U.S. Generally Accepted Accounting Principles. (2) Please refer to the “Non-GAAP Information” section and the "Reconciliation of Non-GAAP Financial Measures" table below for further detail on the non-GAAP financial reporting referenced above and a reconciliation of such measures to our nearest GAAP measures. * Represents pro forma non-GAAP earnings per diluted share.The pro forma weighted average diluted shares outstanding used in the computation include the pro forma effect of t the 6,095,000 shares issued in our IPO on May 30, 2017 as if they were outstanding for the entire third quarter. 39870 Eureka Drive• Newark, CA 94560• Tel:510-623-1231• FAX:510-623-1434 Other Highlights • Paid down $61.1 million of our term loan with proceeds from the IPO and then completed a refinancing transaction that extended the maturity date of the term loan; both transactions contributed to significantly reduce interest expense.
